IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED
JENNYMAR PIZARRO-GARCIA,

             Petitioner,

 v.                                                      Case No. 5D18-844

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed June 22, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Jennymar Pizarro-Garcia, Quincy, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

      The petition for belated appeal is granted. A copy of this opinion shall be filed with

the trial court and be treated as the notice of appeal from the May 19, 2017 judgments

and sentences rendered in Case No. 2016-CF-005744-D-O, in the Circuit Court in and

for Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


      PETITION GRANTED.


SAWAYA, WALLIS and EDWARDS, JJ., concur.